               Case 19-03529 Document 5 Filed in TXSB on 06/05/19 Page 1 of 2

B2500A (Form 2500A) (12/15)


                                   United States Bankruptcy Court
                                  Southern             District Of Texas
                                                             )
   In re IGNITE RESTAURANT GROUP, INC., et al.,              )    Case No. 17-33550 (DRJ)
                                             Debtor.         )    (Jointly Administered)
   DRIVETRAIN, LLC, as Trustee of the Ignite                 )
                                                             )    Chapter 11
   Restaurant Group GUC Trust
                                             Plaintiff,      )
                     v.                                      )
                                                             )
   S.S. KEMP & CO., LLC d/b/a TRIMARK SS KEMP
                                                             )
                                                                       19-3529
   AND COMPANY,
                                                             )    Adv. Proc. No.
                                             Defendant.      )
                             SUMMONS IN AN ADVERSARY PROCEEDING
   YOU ARE SUMMONED and required to file a motion or answer to the complaint which is
   attached to this summons with the clerk of the bankruptcy court within 30 days after the date of
   issuance of this summons, except that the United States and its offices and agencies shall file a
   motion or answer to the complaint within 35 days.

                     Address of the clerk:
                              USBC, Southern District of Texas, Houston Division
                              Attn: David J. Bradley, Clerk of the Court
                              P.O. Box 61010, Houston, TX 77208; telephone: 713/250-5500
   At the same time, you must also serve a copy of the motion or answer upon the plaintiff's
   attorney.
                     Name and Address of Plaintiff's Attorney:

        PACHULSKI STANG ZIEHL & JONES LLP, Attn: Jeffrey P. Nolan
        10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067
              - and -
        COLE SCHOTZ PC, Attn: Michael D. Warner; Benjamin L. Wallen
        301 Commerce Street, Suite 1700, Fort Worth, TX 76102

   If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


   IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
   DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
   BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
   YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


                                                                     (Clerk of the Bankruptcy Court)

          Date:                                        By:                 (Deputy Clerk)
  June 5, 2019
                                                                   s/ Joan Davenport
                                                                                      American LegalNet, Inc.
                                                                                      www.FormsWorkFlow.com
DOCS_LA:322413.1 40162/004
                Case 19-03529 Document 5 Filed in TXSB on 06/05/19 Page 2 of 2
B2500A (Form 2500A) (12/15)



                                     CERTIFICATE OF SERVICE
       I,                                    (name), certify that service of this summons and a copy of
the complaint was made                                (date) by:

                Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
                 to:



                Personal Service: By leaving the process with the defendant or with an officer or agent
                 of defendant at:



                 Residence Service: By leaving the process with the following adult at:



                Certified Mail Service on an Insured Depository Institution: By sending the process by
                 certified mail addressed to the following officer of the defendant at:



                 Publication: The defendant was served as follows: [Describe briefly]



                State Law: The defendant was served pursuant to the laws of the State of                      , as
                 follows: [Describe briefly]

         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

        Under penalty of perjury, I declare that the foregoing is true and correct.




         Date                        Signature

                 Print Name:

                 Business Address:

                                                                                         American LegalNet, Inc.
                                                                                         www.FormsWorkFlow.com
DOCS_LA:322413.1 40162/004
